Citation Nr: 1436440	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected status post arthrotomy and reconstruction, right ankle, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Board remanded the claim to the agency of original jurisdiction for additional development.

In his June 2009 substantive appeal, the Veteran requested a Board hearing; however, he withdrew his request in an August 2009 submission.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The Veteran's right ankle disability is manifested by pain and a marked amount of limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in March 2008.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO last provided the Veteran with a VA examination with regard to his service-connected right ankle disability in October 2012; a review of the claims file was conducted in conjunction with this examination in January 2013.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  Although the Veteran has complained of pain in his right ankle, the medical treatment records do not reflect that his right ankle disability has required any therapy or treatment whatsoever since his last VA examination.  As the objective evidence of record does not indicate that there has been a material change in the right ankle disability on appeal since his last VA examination, the Board will decide the issue on appeal based on the evidence of record. 

As previously noted, the Board remanded the case in September 2012 for further development by the originating agency.  In response to this remand, an additional VA examination was performed in October 2012, and the claim was readjudicated.  Based on these actions, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has asserted that the October 2012 VA examination was inadequate for rating purposes.  The Veteran said that the doctor performing the examination did not see him walk.  He related that he waited for the examination less than two steps away from the examining room and that the examining room was so small that there was no room to walk.  He said that the doctor gave him an X-ray instead of an MRI.  He felt that the doctor was more interested in talking about his own life instead of listening to the Veteran's symptoms.  The Veteran further related that not enough emphasis was placed on his original ankle surgery from 32 years ago, and he said that the doctor should have reviewed the claims file.  He asserted that the doctor was not competent to evaluate him.

The Board has carefully considered the Veteran's arguments but ultimately finds that the October 2012 VA examination report, coupled with the January 2013 addendum, is adequate for rating purposes.  The Board acknowledges that the claims file was not reviewed by the examiner prior to the October 2012 VA examination; however, the claims file was subsequently reviewed, and the opinions offered in the October 2012 report remained unchanged.  The October 2012 examination was completed by an R.N., B.S.N., who had the medical training necessary to make objective observations and determine which medical tests were necessary.  The examination may not have been as complete as the Veteran wishes, but the October 2012 examination report contains comments on the Veteran's history, range of motion findings, findings regarding repetitive use, pain, stability, and ankylosis.  The examination report contains the information necessary to properly rate the Veteran's right ankle disability under the appropriate diagnostic criteria.  As such, the Board finds that the VA examination coupled with the January 2013 addendum is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Right Ankle Disability

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Under Diagnostic Code 5271 for limitation of motion of the ankle, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal ankle range of motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6. 

B.  Analysis

Service connection was originally awarded for a right ankle disability by means of an April 2004 RO decision.  The Veteran filed his current claim for an increased rating in February 2008.  

On VA compensation and pension examination in April 2008, the examiner reviewed the Veteran's history of prior right ankle surgeries in 1981 and 1982.  The report contains the Veteran's complaints of progressing ankle pain and aches, and it was indicated that the Veteran was not currently receiving medical treatment for his right ankle disability.  It was noted that the Veteran took NSAIDs during flare-ups.  The examiner wrote that there was no deformity, giving way, instability, weakness, or incoordination of the right ankle.  No episodes of dislocation, subluxation, or locking were noted.  The examiner found no constitutional or incapacitating episodes of arthritis.  The examiner also found no evidence of abnormal weight bearing.  Right ankle dorsiflexion was to 15 degrees.  Plantar flexion was to 40 degrees.  The examiner found no objective evidence of pain following repetitive motion.  No ankylosis was found.  An X-ray revealed a screw hole through the distal fibula; no degenerative changes were observed.  The examiner gave a diagnosis of chronic ankle strain without degenerative changes on X-ray; no specific effects on activities of daily living or occupation.

In October 2009, the Veteran reported that his ankle would get so painful that it would affect his sleep.  He said he could not jog anymore.  After walking about a mile, his ankle would hurt to the point he would have to stop.

On VA compensation and pension examination in October 2012, the examiner recorded the Veteran's history of breaking his ankle while on active duty.  It was noted that the Veteran's ankle would burn and ache during flare-ups.  The Veteran reported that his ankle would feel like it was in a vice-grip, and it would hurt and swell after walking a lot.  Right ankle plantar flexion was to 15 degrees with no objective evidence of painful motion.  Right ankle dorsiflexion was to 10 degrees with objective evidence of painful motion at 10 degrees.  No further limitations were noted on repetitive range of motion testing.  The examiner observed pain and less movement than normal on the right side.  Muscle strength of the right ankle was deemed normal on plantar flexion and dorsiflexion.  No laxity or ankle ankylosis was found.  X-rays revealed a small bone cyst of the lateral malleolus on the right side.  The examiner opined that the Veteran's right ankle condition did not impact his ability to work, as the Veteran worked at a desk job.

In January 2013, the claims file was reviewed in connection with the October 2012 examination, and the given opinion was unchanged.  It was noted that the Veteran worked at a desk job, and the examiner saw no reason why the Veteran could not continue his present job.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's right ankle disability do not warrant a disability rating in excess of 20 percent.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum schedular evaluation available for limited motion of the ankle is a 20 percent evaluation.  As noted, the Veteran's right ankle disability has been awarded this maximum 20 percent evaluation throughout the duration of this appeal.  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether an increased or additional disability ratings may be assigned for the Veteran's right ankle disability under alternative diagnostic codes pertaining to disability of the ankle.  In that regard, Diagnostic Codes 5003 for arthritis and 5010 for arthritis due to trauma substantiated by x-ray findings are not applicable in this case, as right ankle x-rays in 2008 and 2012 did not show degenerative joint disease.  

Diagnostic Codes 5270 and 5272 concern ankylosis, which has not been shown at any time during the claim.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93 (30th ed. 2003) (defining ankylosis as immobility and consolidation of a joint).  VA examination reports indicate that while the Veteran's right ankle ranges of motion are reduced, his ankle is not ankylosed.  Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim.  Finally, as there is no evidence that the Veteran's right talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to an increased or additional ratings under Diagnostic Codes 5003, 5010, 5270, 5272, 5273, or 5274.

In reaching the above conclusions, the Board has considered the Veteran's statements as to the nature and severity of his right ankle symptomatology.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report the symptoms that he experiences in his right ankle and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not however competent to identify a specific level of disability of his right ankle disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right ankle disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record and they are therefore accorded greater weight than the Veteran's subjective complaints of his right ankle symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's right ankle disorder.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his right ankle disability.  As discussed above, the rating criteria for the ankle account for the Veteran's marked limitation of motion.  Additionally, the rating schedule accounts for some measure of interference with employment.  As such, it cannot be said that the available schedular rating for the Veteran's right ankle disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right ankle disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected right ankle disability.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected right ankle disability; the evidence suggests that he is currently employed.  The rating schedule accounts for some degree of interference with employment; the evidence in this case does not represent an exceptional situation.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to an increased rating for service-connected status post arthrotomy and reconstruction, right ankle, currently rated 20 percent disabling, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


